 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Lobster HouseandCulinaryWorkers andBartendersUnionLocal814,HotelandRestaurantEmployees'InternationalUnion,AFL-CIO,Petitioner.Case 31-RC-1255October 28, 1970DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMANMILLERAND MEMBERSFANNINGAND BROWNPursuant to a Stipulation for Certification uponConsent Election, an election by secret ballot wasconducted on January 9, 1970, under the directionand supervision of the Regional Director for Region31, among the employees in the appropriate unit. Atthe conclusion of the election, the parties werefurnished a tally of ballots which showed that, ofapproximately 90 eligible voters, 69 cast ballots, ofwhich 27 were for, and 41 against, the Petitioner.There was one void ballot. Thereafter, the Petitionerfileda timely objection to conduct affecting theresults of the election.In accordance with the Rules and Regulations ofthe National Labor Relations Board, the RegionalDirector conducted an investigation and, on April 21,1970, issued and duly served on the parties his Reporton Objections in which he recommended that theobjections be sustained, the election be set aside, anda new election be directed, as set forth in the attachedreport. Thereafter, the Employer filed timely excep-tions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that allemployees employed by the Employer at 4211Admiralty Way, Marina Del Rey, California, exceptoffice clerical employees, gardeners, guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.5.In its objection the Petitioner contends that theEmployer did not furnish the names and addresses ofall eligible voters as required byExcelsior UnderwearInc.,156 NLRB 1236, andWyman-Gordon Company,394U:S. 759. Petitioner alleges that 20 out of 97addresses on theExcelsiorlistwere erroneous. Asmore fully set forth in his report, the RegionalDirector found that 16 of the addresses were faultyand that the Employer, therefore, had not substantial-ly complied with theExcelsiorrule.The RegionalDirector also found that the Employer did notexercise due diligence in preparing the list. We do notagree and adopt the Regional Director's report onlyto the extent consistent with this Decision.It is now well settled that theExcelsiorrule will notbe applied mechanically.E.g., Program Aids Co.,163NLRB 145. InValley Die Cast,160 NLRB 1881, theBoard found that the employer had substantiallycomplied with the rule even though 48 of 314addresses were never correctly furnished to the union.More recently, the Board has held that approximately56 incorrect addresses in a list of some 300 did notvitiate the employer's attempt to comply with theExcelsiorrequirement.Fontainebleau Hotel Corp.,181NLRB No. 176. The case the Regional Director reliedon, in finding that a 16-percent error rate was notsubstantial compliance, dealt with the omission ofnames and addresses, not inaccuracy. There, theemployer left out the names and addresses of 4 of 36eligiblevoters,potentiallydenying the union anopportunity to contact a substantial portion of theelectorate.Pacific Gamble Robinson Co.,180 NLRBNo. 84. Here the Employer did not omit the names ofany eligible voters.We find that the number of errorsin theExcelsiorlistwas not so substantial as to requiresetting the election aside without further inquiry anddo not adopt the Regional Director's recommenda-tion on this point.The Regional Director's principal basis for recom-mending that the election be set aside is his findingthat the Employer had not exercised due diligence inpreparing theExcelsiorlist.The report shows that thePetitioner received the list approximately December18, 1969, some 3 weeks before the January 9, 1970,election. The list reflected the content of the Employ-er's records as of that date except for two clericalerrors and the omission of two zip codes; which lattermight have aided the delivery of two letters. TheRegional Director also found that sometime after theExcelsiorlistwas submitted, but before the election,the Employer received five changes of address anddid not report them to the Board or the Petitioner.Generally, the Board will not set an election asidebecause of an insubstantial failure to comply with theExcelsiorrule if the employer has not been grosslynegligent and has acted in good faith.TelonicInstruments,173 NLRB No. 87. While the Employer186 NLRB No. 27 THE LOBSTER HOUSE149may have been negligent in not supplying addresschanges it apparently received before the election, itwas not grossly negligent. Nor do we believe that, inthe context of this case, its failure may be attributed tobad faith. Except for the two clerical errors and thefailure to provide two zip codes, which we do not findmeaningful here, the Employer furnished its latest,best list.We shall overrule the objection. Cf.TheSinger Co.,175 NLRB No. 28. As the tally of ballotsshows that the Petitioner has not received a majorityof the valid ballots cast, we shall certify the results ofthe election.CERTIFICATION OF RESULTS OF ELEC-TIONIt is hereby certifiedthat a majority of the validvotes has not beencast for Culinary Workers andBartendersUnion Local814, Hotel and RestaurantEmployees'InternationalUnion, AFL-CIO,and thatsaid labor organization is not the exclusive represent-ative of the employees in the unitfound appropriatewithin the meaning of Section 9(a) of the NationalLaborRelations Act, as amended.MEMBER BROWN,dissenting:In agreementwith theRegional Director's recom-mendations,Iwould sustainthe Excelsiorobjectionand direct a new election.REPORT ON OBJECTIONSPursuant to a petition filed on November 10, 1969, and aStipulation forCertificationUpon Consent Electionthereafter executed by the parties, an election by secretballot was conducted under the direction and supervisionof the undersigned on January 9, 1970, among theemployees of the Employer in the unit agreed appropriate.'After the election each party was furnished with a tally ofballotswhich showed that of approximately 90 eligiblevoters, 69 cast ballots, of which 27 were cast in favor of thePetitioner, 41 were against, and 1 was void.On January 19, 1970, the Petitioner filed timely2objections to conduct of the election and to conductaffecting the results of the election, a copy of which wasduly served on the Employer. Pursuant to Section 102.69 ofthe Board's Rules and Regulations, Series 8 as amended,the undersigned, after reasonable notice to all parties topresent relevant evidence, has completed an investigationof the objections, duly considered all evidence submitted bythe parties and otherwise disclosed by the investigation,and herebyissuesthis Report thereon.The Petitioner's objections, in their entirety are asfollows:On December 11, 1969, the Regional Director ofRegion 31 directed the Employer to submit to thePetitioner an election eligibility list containing thenames and addresses of all the eligible voters, inaccordance with theExcelsior Underwear Inc.and theWyman-Gordon Companycases.The Union received a list of names and addresses ofemployees at the Lobster House, as of December 5,1969. On this list there were approximately 97 namesand addresses. The Union, in attempting to contactthese persons, have found 20 wrong addresses, thusmaking it virtually impossible to contact all the eligiblevoters.The Employer, in response to a letter from theundersigned setting forth theExcelsior3requirement,timely filed a list setting forth the names and addresses ofemployees eligible to vote in the election, and a copy of thelistwas duly submitted to the Petitioner. The investigationdiscloses, however, that 16 of the addresses were, eitherincorrect or so incomplete as to be unusable for mailingpurposes.The Employer is a corporation engaged in the operationof a chain of establishments, one of which is the Marina DelRey restaurant concerned herein. Unit employees are hiredat the restaurant and at the time of hire are required tosubmit employment application forms orW-4 forms(Employer'sWithholding Exemption Certificates) which,inter alia,provides spaces for full names and addresses,including zip code numbers. The restaurant keeps a recordof each name and address for its own use and transmits theW-4 forms and employment application forms to theEmployer's corporate office in Santa Barbara, California,approximately 100 miles away. At the corporate office acard index is maintained wherein there is a card for eachemployee, showing name and address and providing aspace for "address change" along with other information.The Employer states that the "Excelsior" list was preparedfrom these index cards at its corporate office.Although the Petitioner received its copy of the"Excelsior" list on or about December 18, 1969, it made noattempt to use the list until Monday, January 5, 1970.Starting on that day and continuing until January 8, itconducted a campaign of home visits to employees, and onJanuary 7, made a mailing of campaign literature to them.A few of the mailings to employees were returned to thePetitioner from the Post Office on January 9, the day of theelection, and many more in the following week. Also, in thecourse of the home visits, the Petitioner representativesencountered instances in which the address shown on thelist could not be located or in which the employee appearednot to live at the address given. Apparently, it was not untilthe week after the election that the Petitioner, upon findingthe number of letters returned and checking with its 5representatives as to the results of their home visits, realizedthe extent to which the "Excelsior" list was defective. TheIAll employees employed by the Employer at 4211 Admiralty Way,Marina Del Rey, California,except office clerical employees,gardeners,guards and supervisors as defined in the Act.2The envelope containing the objections was depositedin the U.S. PostOffice in Los Angeles early on the morning of Friday, January 16, 1970,and was mailedby special delivery. A postmark shows that the specialdelivery envelope was being processed at the post office at 10 a.m. thatmorning.Nevertheless,the envelope, althoughcorrectlyaddressed,was notdeliveredat the Board office until the morningofMonday, January 19,1970.Theundersigned has concluded that the delay in receiving theobjectionsat the Regional Office is not attributableto the objecting partyand has investigated and considered the issuesraised bythe objections. Riode Oro UraniumMines,Inc.,119 NLRB 153.3Excelsior Underwear Inc.,156 NLRB 1236. 150DECISIONS OF NATIONALLABOR RELATIONS BOARDPetitioner has offered evidence that the addresses shown onthe list are incorrect as to 22 employees,but theinvestigation shows that the Petitioner is mistaken as to 3 ofthese. It has not been possible up to this time to verify as tothe addresses of 3 others, 2 of whom had ceased theiremployment by the date of the election.Of the 16 known incorrect addresses,12 were incorrectbecause the employees concerned had moved after theirinitial employment and these changes were not reflected onthe corporate office index cards.Of the remaining 4incorrect addresses,2 were incorrect because of clericalerrors in preparing the list and 2 were incorrect because thecity in each case was stated as Los Angeles, whereas one ofthe employees concerned resides in Venice,California, andthe other in Marina Del Rey. Venice, in fact, is part of theCity of Los Angeles, but has a separate post officedesignation,whileMarina Del Rey is an unincorporatedarea of Los Angeles County, but also has a separate postoffice.Examination of the W-4 form prepared by these last2 employees shows that in each case the employee stated hiscity as Los Angeles, but in each case included the zip codenumber which would have clarified the designation. TheEmployer failed to include any zip code numbers on the"Excelsior"list,although that information was part of itsrecords and in some, if not all, cases was included on theindex cards from which the list was prepared.As to the employees who had moved, the Employer'srestaurantmanager,the official in direct charge of theestablishment concerned herein, states that new employeesare told at the time of hire that they should report changesin address.He states further that such information, whenreceived, is supposed to be relayed from his office to thecorporate office, but he acknowledges that the informationisnot always relayed. Of the employees interviewed inconnection with investigation, 9 state thattheywere nevertold that they should report changes in address, 1 doesrecall such an instruction,and the rest do not recall. Of the12 employees whose addresses were shown incorrectlybecause they had moved, 5 state that they notified therestaurant of the change in address prior to the election.The Employer's executive vice president states, "Therewere 1 or 2 employees who reported an address changebetween the time the list of names and addresses ofemployees eligible to vote in the election(was prepared)and the time of the election.There were 5 people whoseaddresses changed and of which change we were notified inSanta Barbara after the list of names and addresses wasmailed, but I do not know if we were notified of the addresschange before or after the election."He concedes that noeffort was made to insurethat the Employer's records wereup to date and that no effort was made to notify the Boardor the Petitioner of the corrections which he admits, werebrought to the Employer's attention.He further states,"There is no system of making sure that employees reportchanges in address."On December 27, 1969, the Employer posted on thebulletin board at the restaurant a list showing the names ofall employees and asking that address changes be noted onit by the employees. Three employees stated that they notedchanges the first day the list was posted.However, theEmployer then removed and destroyed the list withoutrecording the changes shown,allegedly for the reason thatsome employees objected to having their correct addressesknown.The Employer mailed no literature to the employees inconnection with the election campaign and in fact itnormally distributes documents to its current employees byhand at the restaurant,rather than by mail.The restaurantmanager states as the reason, "The LobsterHouse,just likeall restaurants,does not mail W-2 forms or any otherinformation to employees because restaurant employees aretraditionally transient."The Employerargues that the objections are withoutmerit because the list submitted was compiled from recordswhich it kept in the ordinary course of its business and frominformationsupplied bythe employees themselves;becausethe employees had a duty to inform the Employer as to anychanges in their address;because the Petitioner, havingmade a claim to representa majorityof the employees,should have known the correct addresses;and that in anycase it cannot be shown that the Employer was culpablynegligent.The undersigned finds that although the list was takenfrom records which the Employer kept in the ordinarycourse of its business, the Employer was well aware thatthose records might be incorrect and that it had otherrecords readily available, namely, the records kept at therestaurant,which it knew to be more up to date.Assumingthat the employees had a duty to inform the Employer as tochanges in their address,a question still arises as to theEmployer's reliance upon that obligation where, as here,the Employer had knowledge of the unusual mobility of itsemployees and its records show that for a number of theemployees who started their employment in June 1967,when the restaurant opened, the corporate office indexcards reflected only the addresses submitted at that time.As to the Petitioner's knowledge of correct addresses, theinvestigation shows that the Petitioner did have authoriza-tion cards showing correct addresses for 4 of the 16employees for whom incorrect or incomplete addresseswere received.The Petitionerstates that it relied upon thelist submitted by the Employer rather than its own recordsbecause it knew that its cards reflected only a fraction ofthe complement of employees and because it knew its ownrecords to be 3 or more months old at the time of theelection and it assumed that the Employer's list would beup to date.The undersigned concludes that the Employer, at the veryleast,failed to exercise due diligence in its preparation ofthe "Excelsior"list.Without deciding whether,under othercircumstances,an Employer of highly mobile employeeswould be justified in relying on records up to 2-1/2 yearsold which never had systematically been brought up todate,the undersigned concludes that in this case theEmployer demonstrated a lack of reasonable diligence bythe totality of its conduct, including the failure to report the5 changes in address which were brought to its attention,the failure to include the zip code numbers which appeared THE LOBSTER HOUSEin its records, and by the clerical errors which occurred, aswell as by its reliance on records which it admittedly hadreason to know were defective. The Employer's reliance onValley Die Cast Corporation',in this regard is inappositebecause, unlike the employer in that case, the Employerhere failed to report to the Board the corrections in addresswhich in fact were brought to its attention. In any event, itisclear that over 16 percent of the addresses on the listsubmitted were incorrect, and thus the Petitioner did nothave opportunity prior to the election to inform asubstantial percentage of the electorate of its position andthe issues raised by It .5 Accordingly, the undersignedrecommends that the objections be sustained.6CONCLUSIONFor the reasons set forth above, and upon the investiga-tion as a whole, the undersigned has recommended that the151objections be sustained. It is further recommended that theelection be set aside and a new election be directed.As provided in Section 102.69 of the Board's Rules andRegulations, Series 8, as amended, any party desiring totake exception to this Report or the recommendationsherein may, within 10 days from the date of issuance of thisReport, file with the Board in Washington, D.C. 20570,eight copies of such exceptions. The party filing the sameshall serve a copy thereof upon the National LaborRelations Board, Twelfth Floor, Federal Building, 11000Wilshire Boulevard, Los Angeles, California 90024.Signed at Los Angeles, California, this 21st day of April1970.JerroldH. Shapiro,Acting Regional DirectorRegion 31National Labor Relations Board4 160 NLRB 1881.Also cfTelonicInstruments,a Divisionof TelonicCo, 180 NLRB No 84Industries,173 NLRB No. 87.6Custom CateringInc, d/b/a BlueOnion,175 NLRB No 35Pacific GambleRobinson Co, Omaha Branchd/b/a GambleRobinson